Appeal by the People, as limited by their brief, from so much of (1) an order of the *777Supreme Court, Queens County (Naro, J.), dated February 21, 1985, as granted those branches of the defendant’s omnibus motion which were to dismiss counts 1 through 34, 36 through 39 and 41 of the indictment against him, and (2) an order of the same court, dated April 30, 1985, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated February 21, 1985, is dismissed, as that order was superseded by the order dated April 30, 1985, made upon reargument; and it is further,
Ordered that the order dated April 30, 1985, is modified, on the law, by reinstating counts 1 through 34, 38, and 39; as so modified, the order is affirmed insofar as appealed from.
Those counts of the indictment charging the defendant with sodomy in the first degree, sexual abuse in the first degree, and endangering the welfare of a child, with reference to Edward P. and Dawn E., were sufficiently corroborated by the testimony of the other children (see, People v Fielding, 39 NY2d 607), and the medical evidence submitted to the Grand Jury (see, People v Pepper, 89 AD2d 714, 717, affd 59 NY2d 353). Therefore, those counts should not have been dismissed as uncorroborated pursuant to Penal Law former § 130.15 (now renum § 130.16) and § 260.11 (as amended by L 1972, ch 373). Mangano, J. P., Niehoff, Spatt and Harwood, JJ., concur.